DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama Hidekazu (JP2012134275A; Hereinafter “Hidezaku”) in view of Hideki Matsui (US 20180200865 A1; Hereinafter “Matsui”) 
Regarding Claim 1 Hidekazu discloses A wafer grinding method of grinding a wafer (Wafer 19, Fig. 6a) having an orientation flat (17, See Fig 5b) for indicating a crystal orientation in a condition (See Para. 30) where the wafer is held on a holding surface(See Fig. 6a and b) of a chuck table (50, Fig. 2), the chuck table including a suction holding portion (55a) for holding the wafer under suction and a frame portion (54) surrounding the suction holding portion(See Fig. 4), the suction holding portion having a first cutout portion (See Annotated Fig. 4) corresponding to the orientation flat(See Fig. 4), the frame portion having a second cutout portion (See Annotated Fig. 4) formed along the first cutout portion, the wafer grinding method comprising:
a holding step of holding the wafer (Wafer 19) on the holding surface (55a. Fig. 4) in a condition where a position of the orientation flat coincides with positions of the first cutout portion and the second cutout portion (See Fig. 5b); and
a wafer grinding step of grinding the wafer by using the abrasive members in a condition where the wafer is held on the holding surface (See Para. 39-49).
Hidekazu is silent to a holding surface grinding step of grinding the holding surface by using abrasive members of a grinding wheel in a condition where the chuck table and the grinding wheel are rotated the holding surface including an upper surface of the suction holding portion and an upper surface of the frame portion; Hidekazu is also silent to the wafer being held on the holding surface ground by the abrasive members.
  Matsui discloses a holding surface grinding step of grinding the holding surface (300a, See Fig. 1; Para.54) by using abrasive members of a grinding wheel (514b, Fig. 1) in a condition where the chuck table and the grinding wheel are rotated (See Para. 54), the holding surface including an upper surface of the suction holding portion and an upper surface of the frame portion (See Fig. Para.54, “The rotating rough grinding stones 514b are thus brought into contact with the holding surface 300a of the chuck table 30C, thereby grinding the holding surface 300a and the upper surface of the frame 301”)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hidekazu to incorporate the teachings of Matsui and provide the grinding method with a holding surface grinding step. Doing so would aid to remove the clogging of the chuck table beyond the clogging tolerance (Para. 54), thereby removing the need to replace the chuck table with another chuck table (See Para. 3 and 54), thereby saving material.
Regarding the limitation of “the wafer being held on the holding surface ground by the abrasive members” it is noted that after the modification of claim 1 by the teaching of Matsui the holding surface would be grounded by abrasive members, Matsui also discloses that the suction holding member is ground with the expectation of not replacing it, thus the grinded suction holding portion would be used to hold the wafer in the grinding process. Therefore the modification of Hidekazu in view of Matsui would have the suction holding portion already ground before the wafer grinding step.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Nakayama Hidekazu (JP2012134275A; Hereinafter “Hidezaku”) in view of Hideki Matsui (US 20180200865 A1; Hereinafter “Matsui”) in further view of Frank Wei A1; Hereinafter “Wei”)
Regarding Claim 2, Hidekazu as modified discloses the method of claim 1, however Hidekazu is silent to a material of the suction holding portion and the frame portion being the same as a material of the wafer. Wei teaches a wafer grinding method wherein a material of the Supporting Plate (suction holding portion and frame portion) is the same as a material of the wafer (Para. 35; A material for the supporting plate is not particularly limited, but is preferably the same as a material for the workpiece 11). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hidekazu to incorporate the teachings of Wei and provide the supporting members (suction holding portion and the frame portion) of the same material as the wafer. Doing so would enables the workpiece and the supporting plate to be bonded to each other properly without greatly increasing processing cost (Para. 35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koichi Yajima (US 20040097053 A1) – Refers to a Semiconductor Wafer Grinding Method wherein the wafer has an orientation flat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723